Citation Nr: 0107437	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  00-03 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to an effective date earlier than August 26, 
1991, for the award of dependency and indemnity compensation 
(DIC) benefits.


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1968.  He died in March 1977.  The appellant is the 
veteran's son.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota, which effectuated an April 1999 
Board decision which granted the appellant's mother's claim 
for service connection for the cause of the veteran's death.  
The RO decision established an effective date of August 26, 
1991 for the grant of service connection for the cause of the 
veteran's death, and based on this grant, awarded back DIC 
benefits to the appellant as a dependent surviving child from 
August 1, 1991 to June [redacted], 1994, the date he turned 18 years 
of age.  The appellant filed a timely appeal to the effective 
date assigned for these DIC benefits.


REMAND

The veteran died on March [redacted], 1977, due to generalized 
carcinomatosis due to carcinoma of the urinary bladder.  On 
August 26, 1991, the veteran's widow filed a claim for DIC 
benefits for herself and her three minor children, including 
the appellant.  The appellant's claim for service connection 
for the cause of the veteran's death, and thus for DIC 
benefits, was eventually granted by the Board in a decision 
dated in April 1999.

In June 1999, the RO issued a rating decision implementing 
the Board's grant of service connection for the cause of the 
veteran's death.  The effective date for this grant was 
established as August 26, 1991, the date of VA's receipt of 
the veteran's widow's claim for DIC.  The appellant, his two 
siblings, and his mother were each provided separate letters 
from the RO informing them of the RO's rating action and 
apprising each beneficiary of the amount of benefits due.  
The appellant, the veteran's son, responded to his award 
letter in a statement dated in November 1999, in which he 
claimed that the effective date for his childrens' DIC 
benefits should be retroactive to the date of his mother's 
original claim for DIC, received by VA on March 21, 1977.  
Following the RO's issuance of a statement of the case (SOC), 
the appellant perfected a timely appeal.

The Board notes that the veteran's widow, the appellant's 
mother, responded to her award letter from the RO with a 
statement dated August 15, 1999, indicating that "I wish to 
have the effective date of my DIC award adjusted to the date 
of the veteran's death and be paid until the date of my 
remarriage."  The Board construes this correspondence as a 
notice of disagreement with the RO's June 1999 rating action.  
However, to date the RO has not issued a statement of the 
case or supplemental statement of the case which addresses 
the issue of her entitlement to an earlier effective date for 
the grant of her DIC benefits.  See 38 C.F.R. §§ 19.9, 
20.200, 20.201 (1999); see also Manlincon v. West, 12 Vet. 
App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); 
Archbold v. Brown, 9 Vet. App. 124 (1996).  

In this regard, the Board observes that a decision on the 
claim by the appellant's mother for an earlier effective date 
for DIC benefits could have a direct bearing on the 
appellant's claim, since a grant of an earlier effective date 
of her DIC claim back to 1977 could affect the benefits 
awarded to her (at that time) dependent minor children.  As 
such, the Board finds that a REMAND for consideration of the 
appellant's mother's claim for an earlier effective date for 
the grant of DIC benefits must be accomplished prior to an 
examination of the appellant's claim. 
 
Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to accord the 
appellant due process of law, the Board finds that further 
development with respect to the issue on appeal in this case 
is warranted.  Accordingly, this case is REMANDED to the RO 
for the following actions:

1.  The RO should prepare an SOC in 
accordance with 38 C.F.R. § 19.29 
regarding the claim by the appellant's 
mother for an earlier effective date for 
the grant of DIC benefits, unless the 
matter is resolved by granting the 
benefits sought on appeal, or the NOD is 
withdrawn.  This claim should then be 
certified to the Board for appellate 
review if, and only if, a timely 
substantive appeal is received.

2.  The appellant's claim should then be 
readjudicated with consideration of all 
pertinent law, regulations, Court 
decisions and M21-1, Part III, 5.14(c), 
as well as with consideration of the 
effect, if any, of the actions taken 
pursuant to number 1 above on the 
appellant's claim.  Any additional action 
required to comply with the notice and 
development requirements of the Veterans 
Claims Assistance Act of 2000 should also 
be undertaken.  If the appellant's claim 
remains denied, he should be provided 
with a Supplemental Statement of the 
Case, which includes any additional 
pertinent law and regulations, 
specifically to include M21-1, Part III, 
5.14(c).  The applicable response time 
should be allowed.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  








The purpose of this REMAND is to obtain additional 
development and adjudication, and the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
appellant until he is notified.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



